Citation Nr: 0021609	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from June 1973 to July 
1993.

This appeal arises from a November 1993, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida rating decision which, in pertinent part, denied the 
appellant entitlement to service connection for a left 
shoulder disability. 

The Board remanded the appellant's claim for further 
development in an April 1997 decision.  Additional 
development has been completed, and the appellant's claim has 
been returned to the Board for further adjudication.


FINDINGS OF FACT

1.  The appellant served on active duty from June 1973 to 
July 1993. 

2.  There is no competent evidence that the appellant 
currently has a left shoulder disability.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for entitlement to service connection for a left 
shoulder disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a left 
shoulder disability.  Under pertinent law and VA regulations, 
service connection may be granted if a left shoulder 
disability was incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  It is not necessary to have a diagnosis of a 
particular disability during service, but it is necessary to 
have manifestations sufficient to establish that a disability 
was present.  38 C.F.R. § 3.303(d) (1999).

The initial question to be answered regarding the issue on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 1997).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  Tirpak 
v. Derwinski, 2 Vet.App. 609 (1992).  

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  Epps 
v. Gober, 126 F.3d at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

The appellant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of symptomatology 
was demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  Savage 
v. Gober, 10 Vet.App 488, 495-98 (1997).  

Service medical records reveal that the appellant was treated 
for complaints of right shoulder pain in January 1991.  An 
April 1993 entry reported that he complained of left shoulder 
pain and limitation of motion since January 1993.  The 
examiner assessed questionable tendonitis of the left 
shoulder and requested an x-ray.  X-ray of the left shoulder 
revealed that the bony structures were normal without 
evidence of fracture or dislocation.  There was no soft 
tissue abnormality.  The conclusion was of a negative 
shoulder x-ray.  The appellant was provided Indocin.  A July 
1993 entry reported that the appellant indicated some 
temporary improvement of his left shoulder pain with the use 
of Indocin.  The examiner observed that he had full range of 
motion with pain on abduction against resistance.  He noted 
that the April 1993 x-rays were within normal limits, and 
assessed probable impingement syndrome.

A VA examination was conducted in September 1993.  The 
appellant complained of recurrent progressive pain in his 
shoulders.  Examination of both shoulders did not reveal any 
deformity, tenderness, swelling or asymmetry.  Forward 
flexion was 170, abduction was 160, internal rotation was 80 
and external rotation was 90 degrees bilaterally.  Pertinent 
diagnosis was of degenerative joint disease, affecting the 
appellant's knees, LS spine, and shoulders.  No report of x- 
ray examination of the left shoulder is of record.

A VA examination was conducted in December 1997.  The 
appellant reported that he took Indocin for knee, shoulder 
and back complaints.  However, no findings referable to his 
shoulders were indicated.

A VA examination was also conducted in May 1998.  The 
appellant reported that his left shoulder was "minimally, if 
any, symptomatic."  He had no functional limitations of the 
left shoulder.  Examination revealed a full and painless 
range of motion of the shoulders.  Impingement sign was 
negative bilaterally.  There was no evidence of deltoid 
atrophy of either shoulder.  He had 5/5 strength in his 
shoulders.  The examiner reported that examination of the 
left shoulder was unremarkable.  It was minimally symptomatic 
by history.  X-rays were also unremarkable.

Regarding his claim for service connection for a left shoulder 
disability, the appellant has not submitted competent medical 
evidence establishing that he currently has a left shoulder 
disability.  In fact, post service medical treatment records 
are devoid of complaints or findings referable to his left 
shoulder, and his most recent May 1998 VA examination was 
entirely unremarkable and revealed no functional limitations 
or other abnormality of the left shoulder on physical or x- 
ray examination.  Therefore, his claim for service connection 
for a left shoulder disability must be denied as not well 
grounded.  The Board is not aware of the existence of 
additional relevant evidence that could serve to well ground 
the appellant's claim.  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a)(West 1991) to 
notify him of the evidence required to complete his 
application for service connection for the claimed 
disabilities.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet.App. 69, 77-78 
(1995).  That notwithstanding, the Board views its discussion 
as sufficient to inform the appellant of the elements 
necessary to well ground his claim and to explain why his 
current attempt fails.

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that there was no objective medical evidence to 
substantiate that he currently has a left shoulder disability.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.


ORDER

Having found the claim for entitlement to service connection 
for a left shoulder disability not well grounded, the appeal 
is denied.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

